11-1574-ag
         Lin-Zhen v. Holder
                                                                                         BIA
                                                                                      Hom, IJ
                                                                                 A088 793 414
                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of New
 4       York, on the 6th day of February, two thousand twelve.
 5
 6       PRESENT:
 7                            ROGER J. MINER,
 8                            ROBERT A. KATZMANN,
 9                            BARRINGTON D. PARKER,
10                                 Circuit Judges.
11
12       _________________________________________
13
14       ZHEN LIN-ZHEN,
15                Petitioner,
16
17                            v.                                  11-1574-ag
18                                                                NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _________________________________________
23
24       FOR PETITIONER:                   Farah Loftus, Law Office of Farah
25                                         Loftus, Century City, CA.
26
27       FOR RESPONDENT:                   Tony West, Assistant Attorney General;
28                                         James A. Hunolt, Senior Litigation
29                                         Counsel; Jesse Lloyd Busen, Trial
30                                         Attorney, Office of Immigration
31                                         Litigation, United States Department of
32                                         Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5       Petitioner Zhen Lin-Zhen, a native and citizen of the

 6   People’s Republic of China, seeks review of a March 30, 2011,

 7   decision of the BIA affirming the August 11, 2009, decision of

 8   Immigration Judge (“IJ”) Sandy K. Hom denying her application

 9   for asylum, withholding of removal and relief under the

10   Convention Against Torture (“CAT”).    In re Zhen Lin-Zhen, No.

11   A088 793 414(B.I.A. Mar. 30, 2011), aff’g No. A088 793

12   414(Immigr. Ct. N.Y. City Aug. 11, 2009).   We assume the

13   parties’ familiarity with the underlying facts and procedural

14   history of the case.

15       Under the circumstances of this case, we have reviewed

16   the IJ’s decision as modified by the BIA, i.e., minus the

17   arguments for denying relief that the BIA declined to

18   consider.    See Xue Hong Yang v. U.S. Dep’t of Justice, 426

19 F.3d 520, 522 (2d Cir. 2005).   The applicable standards of

20   review are well-established.    See 8 U.S.C. § 1252(b)(4)(B)

21   (2006); see also Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66

22   (2d Cir. 2008) (per curiam).


                                     2
 1       In this case, substantial evidence supports the agency’s

 2   determination that Lin-Zhen did not testify credibly regarding

 3   her claim that she had been persecuted in China on the basis

 4   of her Christian beliefs.   The IJ reasonably relied on

 5   inconsistencies in the record.       See 8 U.S.C.

 6   § 1158(b)(1)(B)(iii) (2006); see also Xiu Xia Lin, 534 F.3d at

 7   163-64, 166-67.   Lin-Zhen testified that, after she was

 8   arrested and beaten by police officers in October 2006, she

 9   sent her mother to obtain medicine to treat her injuries

10   because she was afraid to seek treatment herself.    As the

11   agency found, this testimony was inconsistent with the medical

12   records she provided in support of her application, which

13   reflected that Lin-Zhen had been examined by a physician who

14   observed that Lin-Zhen was swollen all over her body and

15   indicated that Lin-Zhen had said that she had been beaten.

16   When confronted with this inconsistency, Lin-Zhen failed to

17   offer a plausible explanation, but rather, as the IJ noted,

18   merely reiterated portions of her prior testimony.    The IJ

19   reasonably declined to credit that explanation, particularly

20   in light of the fact that the medical records suggested that

21   Lin-Zhen had, herself, sought treatment and been examined at

22   the medical center.   See Majidi v. Gonzales, 430 F.3d 77, 80-


                                      3
 1   81 (2d Cir. 2005)(finding that an agency need not credit an

 2   applicant’s explanations unless those explanations would

 3   compel a reasonable fact-finder to do so).

 4       Further, the IJ reasonably gave limited evidentiary

 5   weight to the letters Lin-Zhen submitted in support of her

 6   application.   That determination is entitled to deference and

 7   nothing in the record compels the conclusion that the IJ

 8   erred, as neither letter was sworn, and Lin-Zhen had no first-

 9   hand knowledge regarding how her mother had obtained the

10   letter from her friend in Spain.     See Xiao Ji Chen v. U.S.

11   Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006).     Finally,

12   because Lin-Zhen did not testify credibly regarding her past

13   persecution, she is not entitled to the presumption that she

14   faces future persecution in China.     See 8 C.F.R.

15   §§ 1208.13(b)(1), 1208.16(b)(1) (2001).

16       Accordingly, given the inconsistencies in the record,

17   the agency reasonably denied Lin-Zhen’s application for

18   asylum. Because Lin-Zhen’s claims for withholding of removal

19   and CAT relief are based on the same factual predicate as her

20   asylum claim, we find that the agency reasonably denied those

21   claims as well.   See 8 C.F.R. § 1208.13(b)(2)(iii); 8 C.F.R.

22   § 1208.16(b)(2)(i) (2001); see also Paul v. Gonzales, 444 F.3d
23   148, 155-56 (2d Cir. 2006).

                                    4
 1
 2       For the foregoing reasons, the petition for review is

 3   DENIED.   As we have completed our review, any stay of removal

 4   that the Court previously granted in this petition is VACATED,

 5   and any pending motion for a stay of removal in this petition

 6   is DENIED as moot. Any pending request for oral argument in

 7   this petition is DENIED in accordance with Federal Rule of

 8   Appellate Procedure 34(a)(2) and Second Circuit Local Rule

 9   34(b).

10                               FOR THE COURT:
11                               Catherine O’Hagan Wolfe, Clerk
12
13
14




                                    5